DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 7, 21, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (Pub No.: 2017/0280438) in view of Liu et al. (Pub No.: 2017/0034845).
Regarding claim 1, Balachandran et al. discloses an operation method of a terminal (read as wireless end node in para. 0071) for uplink transmission in a communication network, the operation method comprising: 
receiving information (read as the autonomous transmission description information in para. 0061) on a resource pool for uplink transmission from a base station included in the communication network (Balachandran et al. see fig. 4, step 410; para. 0061, 0070, 0071; the wireless end device receives autonomous transmission description information from the wireless access node. The autonomous transmission description information includes information which may be used by the wireless end device to perform an autonomous wireless transmission to the wireless access node. In para. 0061, …the autonomous transmission description information may include information defining or describing the sets of resources allocated in wireless communication network for autonomous wireless transmissions). The autonomous transmission description information includes information on a resource pool for uplink transmission; 
transmitting a sequence (read as selected preamble index in para. 0072) to the base station, wherein the sequence is a transmission indicator indicating the uplink transmission (Balachandran et al. see fig. 4, steps 420, 430; para. 0072, 0073; At block 430, the wireless end device transmits the preamble of the selected preamble index within the preamble transmission subzone, within the preamble transmission zone, associated with the preamble index. In para. 0072, The selected preamble index has associated therewith a preamble, an indication of a preamble transmission subzone, an 
determining an uplink resource belonging to the resource pool, wherein the uplink resource is previously mapped with the sequence (Balachandran et al. see fig. 4, step 440; para. 0074; the wireless end device identifies a (next) hop of the hopping sequence associated with the preamble index… The hop of the hopping sequence specifies a resource chunk of a payload transmission zone). Thus, the preamble index associated with the hop of the hopping sequence specifies/maps a resource chunk; and 
transmitting data to the base station through the uplink resource (Balachandran et al. see fig. 4, step 450; para. 0075; the wireless end device transmits the payload over the resource chunk of the identified hop of the hopping sequence associated with the preamble index.),
the data is transmitted without an uplink grant responsive to the transmission of the sequence from the base station (Balachandran et al. see para. 0075; The wireless end device transmits the payload without establishing a connection to the wireless access node (and, thus, without the need to obtain scheduling grants from the wireless access node prior to transmission)).
However, Balachandran et al. does not explicitly disclose the feature wherein the data is transmitted by using one or more first parameters preconfigured by the base station.
Liu et al. from the same or similar fields of endeavor discloses the feature wherein the data is transmitted by using one or more first parameters (read as the MCS limit in para. 0063) preconfigured by the base station (Liu et al. see fig. 7; abstract; para. 0063, 0066; At step 512, the UE selects an MCS level within the MCS limit provided by the base station in a broadcast… At step 514, the UE sends an uplink transmission using the selected CTU with the selected MCS level and power transmission.). The UE transmits the uplink transmission based on the selected MCS level within the MSC limit provided by the base station.

The motivation would be to improve transmission reliability.
Regarding claim 21, Balachandran et al. discloses an operation method of a base station (read as wireless access node in para. 0071) for uplink transmission of a terminal in a communication network, the operation method comprising: 
transmitting information (read as the autonomous transmission description information in para. 0061) on a resource pool for uplink transmission to the terminal (Balachandran et al. see fig. 4, step 410; para. 0061, 0070, 0071; the wireless end device receives autonomous transmission description information from the wireless access node. The autonomous transmission description information includes information which may be used by the wireless end device to perform an autonomous wireless transmission to the wireless access node. In para. 0061, …the autonomous transmission description information may include information defining or describing the sets of resources allocated in wireless communication network for autonomous wireless transmissions). The wireless access node transmits the autonomous transmission description information includes information on a resource pool for uplink transmission;
receiving a sequence (read as selected preamble index in para. 0072 from the terminal, wherein the sequence is a transmission indicator indicating the uplink transmission (Balachandran et al. see fig. 4, steps 420, 430; para. 0072, 0073; At block 430, the wireless end device transmits the preamble of the selected preamble index within the preamble transmission subzone, within the preamble transmission zone, associated with the preamble index. In para. 0072, The selected preamble index has associated therewith a preamble, an indication of a preamble transmission subzone, an and 
receiving data from the terminal in an uplink resource belonging to the resource pool, wherein the uplink resource is previously mapped with the sequence (Balachandran et al. see fig. 4, steps 440, 450; para. 0074, 0075; the wireless end device identifies a (next) hop of the hopping sequence associated with the preamble index… The hop of the hopping sequence specifies a resource chunk of a payload transmission zone… the wireless end device transmits the payload over the resource chunk of the identified hop of the hopping sequence associated with the preamble index.). Thus, the preamble index associated with the hop of the hopping sequence specifies/maps a resource chunk; 
the data is received without an uplink grant responsive to the transmission of the sequence from the base station (Balachandran et al. see para. 0075; The wireless end device transmits the payload without establishing a connection to the wireless access node (and, thus, without the need to obtain scheduling grants from the wireless access node prior to transmission)).
However, Balachandran et al. does not explicitly disclose the feature wherein the data is received by using one or more first parameters preconfigured by the base station.
 Liu et al. from the same or similar fields of endeavor discloses the feature wherein the data is received by using one or more first parameters (read as the MCS limit in para. 0063) preconfigured by the base station (Liu et al. see fig. 7; abstract; para. 0063, 0066; At step 512, the UE selects an MCS level within the MCS limit provided by the base station in a broadcast… At step 514, the UE sends an uplink transmission using the selected CTU with the selected MCS level and power transmission.). The UE transmits the uplink transmission based on the selected MCS level within the MSC limit provided by the base station.

The motivation would be to improve transmission reliability.
Regarding claims 3, 23, Balachandran et al. discloses the feature wherein the resource pool includes time-frequency resources available for the uplink transmission of the terminal (Balachandran et al. para. 0036, 0071, 0072, 0075).
Regarding claims 4, 24, Liu et al. discloses the feature wherein the one or more first parameters include at least one of a timing of transmitting the data, a transmission power for the transmission of the data, a size of a payload of the data and a modulation and coding scheme (MCS) for the transmission of the data  (Liu et al. see fig. 7; abstract; para. 0063, 0066).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Balachandran et al. and to implement with the feature as taught by Liu et al. to transmit uplink data using selected MSC level within the MSC limit provided by the base station.
The motivation would be to improve transmission reliability.
Regarding claims 6, 25, Liu et al. discloses the feature wherein the data is transmitted by further using one or more second parameters configured by the terminal, and the one or more second parameters include at least one of a timing of transmitting the data, a transmission power for the transmission of the data, and a size of a payload of the data (Liu et al. see para. 0062, 0066; At step 514, the UE sends an uplink transmission using the selected CTU with the selected MCS level and power transmission.). The UE selects a transmission power for the uplink transmission.

The motivation would be to improve transmission efficiency.
Regarding claims 7, 26, Balachandran et al. discloses the feature wherein the sequence is selected from a sequence pool configured by the base station, or the sequence is configured by the base station (Balachandran et al. see para. 0062; The wireless end device selects a preamble index specified in the autonomous transmission description information).


Claims 2, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balachandran et al. (Pub No.: 2017/0280438) in view of Liu et al. (Pub No.: 2017/0034845) as applied to claim 1 or 21 above, and further in view of Wang et al. (Pub No.: 2018/0262316).
Regarding claims 2, 22, Balachandran et al. in view of Liu et al. does not explicitly disclose the feature wherein the information on the resource pool is received from the base station through a radio resource control (RRC) signaling.
Wang et al. from the same or similar fields of endeavor discloses the feature wherein the information on the resource pool is received from the base station through a radio resource control (RRC) signaling (Wang et al. see fig. 6, step 605; para. 0075; receiving, from an gNB, a radio resource control (RRC) configuration indicating a UE-specific resource set that is a subset of a gNB resource pool).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Balachandran et al. in view of Liu et al. and to implement with the feature as taught by Wang et al. to transmit configuration indicating a UE-specific resource set via RRC.


Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464